DETAILED ACTION
Response to Arguments
Applicant’s response filed 01/04/2022 have been fully considered.
The double patenting rejection has been withdrawn in view Terminal Disclaimer filed 01/04/2022.
The objection to the title has been withdrawn in view of the amendment filed 01/04/2022.
Regarding claims 20-38: 
McQuade et al. (US8117322B1) discloses in [Abstract] a system for latency reduction using User Datagram Protocol (UDP); [col 12 lines 59-63] shows if a server supports latency reduction, the browser [first computing device] can send out UDP requests to those servers to pre-warm; [Abstract] shows the server pre-constructs response to the client through the TCP connection such that response time can be reduced up to one round-trip time. McQuade fails to teach the first computing device “adjusting…the transmission of data on the transmission channel based on the received control data to reduce network latency,” as in claims 20-38.
Baker et al (US20050254419A1) discloses in para [0008] a method to reduce latency by providing high priority traffic with increased bandwidth; para [0009] shows to identify that a service flow is designated as a high priority service flow, the user device may be configured so that traffic flows are recognized as carrying high priority traffic. Alternatively, a type length value ("TLV") variable may be used to identify the high priority flow as such. Or, a heuristic algorithm analyze flow priorities and classifiers to determine which flows will carry high priority. Baker fails to teach the system in claims 20-38.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 20-38 are allowable, while claims 1-19 have been canceled.
Allowable Subject Matter
Claims 20-38 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442